717 S.E.2d 480 (2011)
290 Ga. 81
In the Matter of John R. THOMPSON.
No. S12Y0091.
Supreme Court of Georgia.
November 7, 2011.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on John R. Thompson's (State Bar No. 708600) petition seeking voluntary suspension of his license pending an appeal of his criminal convictions in federal court. See Bar Rule 4-106(f)(1). Because we agree that such a suspension is appropriate, we accept Thompson's petition.
On July 14, 2011, a jury in the United States District Court for the Southern District of Georgia returned verdicts of guilty against Thompson on four felony counts: conspiracy under 18 USC § 371; bank fraud under 18 USC § 1344; wire fraud under 18 USC § 1343; and mail fraud under 18 USC § 1341. Thus, Thompson's convictions resulted in the violation of Rule 8.4(a)(2) of Bar Rule 4-102(d), making him subject to the provisions of Bar Rule 4-106. Consequently, the State Bar moved for appointment of a special master, see Bar Rule 4-106(a), and Thompson filed this petition for the voluntary suspension of his license in which he states his intent to appeal his convictions and requests that this Court suspend his license pending the resolution of his appeal. The State Bar has indicated that it has no objection to the acceptance of Thompson's petition, and the special master, J. Alvin Leahpart, recommends accepting it. Accordingly, Thompson hereby is suspended from the practice of law in this State until further order of this Court. He is reminded of his duties under Bar Rule 4-219(c).
Suspension until further order of this Court.
All the Justices concur.